 Exhibit 10.2



 

WAIVER AND ASSIGNMENT OF REGISTRATION RIGHTS AND VOTING AGREEMENT

This WAIVER AND ASSIGNMENT OF REGISTRATION RIGHTS AND VOTING AGREEMENT (this
“Agreement”) is made and entered into as of June 22, 2020, by and among GSK
Finance (No.3) plc, a public limited company incorporated under the laws of
England and Wales (“GSK Finance”), Glaxo Group Limited (“GGL”) and Theravance
Biopharma, Inc., a Cayman Islands exempted company (the “Company” and with GSK
Finance and GGL, each a “Party”).

RECITALS

WHEREAS, GSK Finance will acquire 9,644,807 ordinary shares of the Company,
$0.00001 par value per share (the “Theravance Shares”) from GGL pursuant to the
share purchase agreement entered into between GGL and GSK Finance dated June 12,
2020 (the “Share Purchase”), in connection with the Offering (as defined below);

 

WHEREAS, on the date hereof, GSK Finance is issuing $280,336,000 Exchangeable
Senior Notes Due 2023 (the “Notes”), guaranteed on a senior basis by
GlaxoSmithKline plc, exchangeable into substantially all of the Theravance
Shares (the “Offering”). The Notes will mature on June 22, 2023 (the “Maturity
Date”);

 

WHEREAS, the Company and GGL are party to the Registration Rights Agreement
dated March 3, 2014, as amended on February 10, 2020 (the “Registration Rights
Agreement”), pursuant to which GGL has certain notice and registration rights;

 

WHEREAS, GSK Finance is a wholly-owned subsidiary and an Affiliate of GGL;

 

WHEREAS, in connection with the Share Purchase, GGL desires to assign its rights
under the Registration Rights Agreement to GSK Finance (the “Assignment”) and
concurrently notify the Company in writing of such Assignment in accordance with
Section 1.11 of the Registration Rights Agreement;

WHEREAS, in connection with the Offering, GGL and GSK Finance desire to waive
their registration rights under the Registration Rights Agreement, subject to
the terms and conditions herein;

WHEREAS, in connection with the Offering, the Company is entering into a
registration rights agreement on the date hereof (the “Additional Registration
Rights Agreement”) with the investors in the Notes in respect of the Theravance
Shares deliverable upon exchange of the Notes; and

WHEREAS, the Parties desire to enter into this Agreement on the terms and
conditions concerning the voting of all Voting Shares owned by GGL, GSK Finance
or their controlled Affiliates, and the waiver of their registration rights
under the Registration Rights Agreement, subject to the terms and conditions
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
agreements contained herein, each Party hereby agrees as follows:

 

ARTICLE I

WAIVER AND ASSIGNMENT OF RIGHTS UNDER THE REGISTRATION RIGHTS AGREEMENT

Section 1.1. Assignment.

GGL hereby assigns its rights under the Registration Rights Agreement to GSK
Finance in accordance with Section 1.11 of the Registration Rights Agreement and
GSK Finance hereby agrees to be bound by and subject to the terms and conditions
of the Registration Rights Agreement, including without limitation the
provisions of Section 1.12 thereof. In accordance with Section 1.11 of the
Registration Rights Agreement, the following information is provided to the
Company with respect to GSK Finance:

 

•Legal name: GSK Finance (No.3) plc     •Address: 980 Great West Road,
Brentford, Middlesex, TW8 9GS, United Kingdom     •Securities with respect to
which GGL’s registration rights are being assigned: 9,644,807 ordinary shares of
Theravance Biopharma, Inc., par value $0.00001 per share

 



 

 



 

Section 1.2. Waiver of Rights under Section 1 of the Registration Rights
Agreement.

 

(a)       Each of GGL and, with effect from the date on which GSK Finance is
included as the registered holder of the Theravance Shares on the Company’s
register of shareholders pursuant to the Share Purchase, GSK Finance hereby
waives all of its rights under Section 1 of the Registration Rights Agreement.
Except as expressly set forth herein, GGL and GSK Finance are not waiving any
right or remedy under the Registration Rights Agreement, which remains in full
force and effect in accordance with its terms.

 

(b)       The waiver pursuant to Section 1.2(a) above shall terminate with
immediate effect upon the earlier of (i) the maturity date of the Notes; (ii)
any such other date on which the Notes are no longer issued and outstanding; or
(iii) at any time that GGL or GSK Finance, as the case may be, determines that
it can no longer continue to own the shares under applicable laws or
regulations.

 

Section 1.3. Consent to New Registration Right Agreement.

 

Each of GGL and GSK Finance hereby consent to the entry into the Additional
Registration Rights Agreement.

 

ARTICLE II

VOTING AGREEMENT

Section 2.1. Voting.

 

(a)       Except as set forth in Section 2.1(b), GGL and GSK Finance shall
ensure that all Voting Shares owned by GGL, GSK Finance or their controlled
Affiliates shall be voted on all matters, at the election of GSK Finance, either
(i) in accordance with the recommendation of the Independent Directors of the
Board or (ii) in proportion to the votes cast by the other holders of the
Company’s Voting Shares.

 

(b)       GGL and GSK Finance shall ensure that all Voting Shares owned by GGL,
GSK Finance or their controlled Affiliates are voted as set forth in 2.1(a),
unless the matter being voted upon involves any of the following:

 

(i)any proposal to issue Equity Securities to one or more parties in one
transaction or a series of transactions that result in any Person or group
(within the meaning of Section 13(d)(3) of the Exchange Act) other than GSK
Finance and its Affiliates owning or having the right to acquire or intent to
acquire beneficial ownership of Equity Securities with aggregate voting power of
greater than 20% or more of the aggregate voting power of all outstanding Equity
Securities (for the avoidance of doubt, in no event shall any such proposed
issuance covered by this clause (ii) include a sale of the Company’s securities
in a public offering); or

 

(ii)any Change in Control.

 

(c)       Each of GGL and GSK Finance hereby, on behalf of itself and its
controlled Affiliates, appoints the Board as its proxy and each of GGL and GSK
Finance hereby, on behalf of itself and its controlled Affiliates, grants to the
Board an irrevocable proxy to vote, or execute and deliver written consents or
otherwise act with respect to all Voting Shares of the Company now owned or
hereafter acquired by GGL, GSK Finance or their controlled Affiliates in the
manner in which each of GGL and GSK Finance is obligated to vote, consent or act
pursuant to this Section 2.1. According to such proxy, each of GGL and GSK
Finance, on behalf of itself and its controlled Affiliates, hereby directs the
Board to vote in accordance with the recommendation of the Independent Directors
of the Board, unless and until GSK Finance notifies the Board otherwise. Such
proxy shall be irrevocable until this Agreement terminates pursuant to its terms
in Section 2.2 or this Section 2.1 is amended to remove such grant of proxy, and
is coupled with an interest in all Voting Shares of the Company owned by GGL,
GSK Finance or their controlled Affiliates. This Agreement shall constitute the
proxy granted pursuant hereto.

 



 

 

 

Section 2.2. Termination.

The voting agreement as set forth in Section 2.1 above shall terminate at the
earliest of (i) the Maturity Date, (ii) a change in the composition of more than
50% of the members of the Board as of the date hereof and (iii) the effective
time of a Change in Control.

ARTICLE III

MISCELLANEOUS

Section 3.1. Notices.

If to Theravance:

 

Theravance Biopharma, Inc.

PO Box 309

Ugland House, South Church Street

George Town, Grand Cayman, Cayman Islands

Attn: Office of General Counsel

Tel: +1 650 808 6000

Email: legal@theravance.com

 

With a copy to:

 

Theravance Biopharma, Inc.

c/o Theravance Biopharma US, Inc.

901 Gateway Boulevard

South San Francisco, CA 94080

Attention: Office of General Counsel

 

Skadden, Arps, Meagher & Flom LLP

525 University Avenue

Palo Alto, California 94301-1908

Attn: Amr Razzak

Tel: +1 650 470 4533

Email: amr.razzak@skadden.com

 

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

550 Allerton Street

Redwood City, California 94063

Attn: Jeffrey Vetter

Tel: +1 650 321-2400

Email: jvetter@gunderson.com

 

If to GSK Finance:

 

GSK Finance (No.3) plc

980 Great West Road

Brentford, London

TW8 9GS

United Kingdom

Attn: Victoria Whyte

Tel: +44 20 8047 5000

Email: company.secretary@gsk.com

 



 

 



 

With a copy to:

 

GlaxoSmithKline plc

980 Great West Road

Brentford, London

TW8 9GS

United Kingdom

Attn: Victoria Whyte

Tel: +44 20 8047 5000

Email: company.secretary@gsk.com

 

and with a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP

2 London Wall Place

London EC2Y 5AU

United Kingdom

Attn: Sebastian R. Sperber

Tel: +44 20 7614 2237

Email: ssperber@cgsh.com

 

or such other address or email address as such party may hereafter specify for
the purpose by notice to the other parties hereto. All notices required or
permitted hereunder shall be in writing and shall be deemed effectively given
upon the earlier to occur of actual receipt or (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed electronic mail if sent during
normal business hours of the recipient, or if not, then on the next Business Day
or (iii) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt.

 

Section 3.2. Amendments; Waivers.

 

(a)       Any provision of this Agreement may be amended or waived if, and only
if, such amendment or waiver is in writing and signed, in the case of an
amendment, by GGL, GSK Finance and the Company, or in the case of a waiver, by
the party against whom the waiver is to be effective; provided that, in the case
of the Company, no such amendment or waiver shall be effective without the
approval of a majority of the Independent Directors.

 

(b)       No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

Section 3.3. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
written consent of the other party hereto.

 

Section 3.4. Governing Law. This Agreement shall be governed by and construed in
accordance with and governed by the law of the State of Delaware, without regard
to the conflicts of laws principles thereof. Any action brought, arising out of,
or relating to this Agreement shall be brought in the Court of Chancery of the
State of Delaware. Each party hereby irrevocably submits to the exclusive
jurisdiction of said Court in respect of any claim relating to the validity,
interpretation and enforcement of this Agreement, and hereby waives, and agrees
not to assert, as a defense in any action, suit or proceeding in which any such
claim is made that it is not subject thereto or that such action suit or
proceeding may not be brought or is not maintainable in such courts, or that the
venue thereof may not be appropriate or that this agreement may not be enforced
in or by such courts. The parties hereby consent to and grant the Court of
Chancery of the State of Delaware jurisdiction over such parties and over the
subject matter of any such claim and agree that mailing of process or other
papers in connection with any such action, suit or proceeding in the manner
provided in Section 3.1, or in such other manner as may be permitted by law,
shall be valid and sufficient thereof.

 



 

 



  

Section 3.5. Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, each of which, when executed, shall be deemed to be an
original and which together shall constitute one and the same document.

 

Section 3.6. Specific Performance. Each party acknowledges and agrees that their
respective remedies at law for a breach or threatened breach of any of the
provisions of this Agreement would be inadequate and, in recognition of that
fact, agrees that, in the event of a breach or threatened breach by the Company,
on the one hand, or GSK Finance, on the other hand, of the provisions of this
Agreement, in addition to any remedies at law, GSK Finance and the Company,
respectively, without posting any bond shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

Section 3.7. Severability. In the event of the invalidity of any provisions of
this Agreement or if this Agreement contains any gaps, the parties agree that
such invalidity or gap shall not affect the validity of the remaining provisions
of this Agreement. The parties will replace an invalid provision or fill any gap
with valid provisions which most closely approximate the purpose and economic
effect of the invalid provision or, in case of a gap, the parties’ presumed
intentions. In the event that the terms and conditions of this Agreement are
materially altered as a result of the preceding sentences, the parties shall
renegotiate the terms and conditions of this Agreement in order to resolve any
inequities. Nothing in this Agreement shall be interpreted so as to require
either party to violate any applicable laws, rules or regulations.

 

Section 3.8. Certain Definitions. As used in this Agreement, the following terms
shall have the following meanings:

 

“Affiliate” of a party means any Person, whether de jure or de facto, which
directly or indirectly controls, is controlled by, or is under common control
with such Person for so long as such control exists, where “control” means the
decision-making authority as to such Person and, further, where such control
shall be presumed to exist where a Person owns more than fifty percent (50%) of
the equity (or such lesser percentage which is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction) having the power to vote
on or direct the affairs of the entity; it being specified that for purposes of
this Agreement, the Company and its direct and indirect subsidiaries, if any,
shall not be deemed to be Affiliates of GSK Finance.

 

“Board” means the Board of Directors of the Company.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Securities Exchange Commission is closed or on which banks in the State of
Delaware are required or authorized by law to be closed.

“Change in Control” means, with respect to (A) the Company, any transaction or
series of related transactions (including mergers, consolidations and other
forms of business consolidations) following which continuing shareholders of the
Company hold less than 50% of the outstanding voting securities of either the
Company, the entity surviving such transaction or any direct or indirect parent
entity of such continuing or surviving entity or (B) the sale, lease, license,
transfer or other disposal of all or substantially all of the business or assets
of the Company other than to a Person that is and for so long as it continues to
be majority owned and controlled, directly or indirectly, subsidiary of the
Company.

 

“Equity Security” means any (i) Voting Shares of the Company, (ii) securities of
the Company convertible into or exchangeable for Voting Shares and (iii)
options, rights and warrants issued by the Company to subscribe for or acquire
Voting Shares.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Independent Director” shall mean a director who complies with the independence
requirements for directors with respect to the Company (without reference to any
applicable exemptions from such requirements) for companies listed on Nasdaq.
For the avoidance of doubt, a person affiliated with GGL or GSK Finance may not
be an Independent Director.

 

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, joint venture, proprietorship or other
business organization.

 

“Voting Shares” shall mean the ordinary shares of the Company and any other
outstanding securities of the Company having the right to vote generally in any
appointment of directors of the Board.

 

Section 3.9. Captions. The captions, headings and arrangements used in this
Agreement are for convenience only and do not in any way limit or amplify the
terms and provisions hereof.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  THERAVANCE BIOPHARMA, INC.           By: /s/ Rick E Winningham     Name: Rick
E Winningham     Title: Chief Executive Officer               GSK FINANCE (NO.3)
PLC           By: /s/ P. K. Hopkins     Name: P. K. Hopkins     Title: Director
              GLAXO GROUP LIMITED               By: /s/ John Sadler     Name:
John Sadler     Title: Authorized Signatory for and on behalf of The Wellcome
Foundation Limited Corporate Director

 



 

 